sme gg e 7-e2o internal_revenue_service department of the treasury washington dc y contact person telephone number none eo t feb date legend e dear sir or madam this is in reference to your letter of date requesting advance approval of your new scholarship guidelines and procedures which were adopted date we originally approved your grant procedures in a ruling letter dated date under your new procedures you have provisions for both the purpose of your to assist the recipient in undergraduate and graduate scholarships undergraduate scholarships is defraying the cost of an undergraduate or associate degree ina recognized field of study honoring c and d value of dollar_figure or such other amount as determined by your board is anticipated that two new scholarships will be of trustees awarded each year with a total of eight scholarships in force in any given year amount sufficient to fund such scholarships as awarded each scholarship will have an annual cash the total annual appropriation would be these awards will be called b an it you will have a three member scholarship screening committee to select the students who will receive the awards committee will be independent from your board_of trustees in order to insulate trustees from pressure and conflict of interests academic potential of candidates the scholarship committee will include two professional educators and a reputable member of community-at-large among its membership in order to properly evaluate the qualifications and committee members will elect a chairman from the this s s your method of payment will be by bank draft directly to the institution the financial aid office of the receiving institution assumes the responsibility for disbursement your selection procedure will be an objective and non- discriminatory selection process criteria include but are not limited to performance on tests designed to measure ability and aptitude for college work recommendation from instructors financial need and conclusions drawn by the selection committee during a personal interview as ability and potential to the individual’s motivation character without prescribing priority prior performance all participating institutions will be requested in writing at time of payment to cease disbursement and notify the trustee administering the scholarship program if academic progress is not satisfactory the student is placed on academic probation or b the student fails to meet minimum enrollment requirements a scholarship recipients will be notified in writing at the c a b the the recipient will make is available for each quarter or semester attended beginning of each academic year that they must agree to and meet the following standards the funds will be disbursed only for the purpose of defraying educational expenses during the academic period at the institution indicated arrangements with the institution to have an official transcript of his her courses and grades sent to you as soon as it recipient will make the necessary arrangements with the institution to have a report sent to you in the event the institution obtains any information indicating the recipient is engaging in any activities which would jeopardize the recipient's position and standing in the institution’s academic community a the recipient will notify you immediately in the event the recipient fails to maintain a grade point average sufficient to be classified as enrolled as a full-time_student or a change in his her academic career grading scale of point average all funds not expended for educational expenses in conformity with the terms and conditions of this grant restoration will become due and payable upon demand by any of your elected officers and with a current address and telephone number changes in same during the life of the grant any notification of scholarship recipient a designated trustee is considered the minimum acceptable grade the recipient agrees to have restored to you and any subsequent in the event of a student in good standing ceases to the recipient will furnish you the aforementioned rules by a for your purposes ona takes any steps to initiate a violation of following any such f e be eg g9 consultation with the scholarship recipient will determine what action to take with any remaining funds a scholarship recipient must be a graduate of e a public high school located in discretion of your board_of trustees related to any of your trustees or members of your scholarship screening committee or any other disqualified_person in relation to you exceptions may be granted at the recipients cannot be f the purpose of your graduate scholarships is to assist the a recognized field of study recipient in defraying the cost of in honoring c and g determined on an individual basis by your board_of trustees trustees will determine on a yearly basis the number of graduate scholarships to be awarded if any each scholarship will have a cash_value a graduate or advanced degree these awards will be called b the applications for graduate scholarships will be submitted to the scholarship screening committee to be evaluated in the same manner prescribed for undergraduate scholarships outlined in the undergraduate scholarship program excluding the restriction pertaining to graduates of e will apply all procedures you will receive periodic reports concerning the progress of you will investigate any possible misuse scholarship recipients of funds and seek recovery_of any misused funds sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a educational_institution described in sec_170 the code be used for study at a procedure and is a ii of an to it the information provided indicates that your newly adopted scholarship program and the procedures under which it is conducted will not differ materially from your original program approved in the letter dated date therefore based upon the information submitted and assuming your revised program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 and as such are eligible for the exclusion from income thus expenditures made in of the code of the code this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours gevetcof vy become gerald v chief exempt_organizations sack technical branch
